Exhibit 10.3

 

GUARANTY

 

THIS GUARANTY (as the same may be amended, restated, supplemented or otherwise
modified from time to time, this “Guaranty”) is made as of November 8, 2013 by
and among each of the Persons listed on the signature pages hereto (each an
“Initial Guarantor”) and those additional Persons which become parties to this
Guaranty by executing a supplement hereto (a “Guaranty Supplement”) in the form
attached hereto as Annex I (such additional Persons, together with the Initial
Guarantors, the “Guarantors”), in favor of U.S. Bank National Association, as
Administrative Agent (the “Administrative Agent”), for the benefit of the
Holders of Secured Obligations under the Credit Agreement described below.  As
used herein, “Holder of Secured Obligations” shall mean each Lender, the LC
Issuer and the Administrative Agent in respect of the Loans, LC Obligations and
all other Obligations under the Loan Documents, each Lender, the LC Issuer, the
Administrative Agent and their respective Affiliates in connection with the
provision of permitted Cash Management Services and Rate Management Obligations,
each indemnified party arising under the Loan Documents, and the successors and
permitted transferees and assigns of each of the foregoing (to the extent that
transferees and assigns of obligations arising out of Cash Management Services
and Rate Management Obligations are the LC Issuer, the Administrative Agent, the
Lenders or Affiliates of any of the foregoing).  Unless otherwise defined
herein, capitalized terms used herein and not defined herein shall have the
meanings ascribed to such terms in the Credit Agreement.

 

W I T N E S S E T H :

 

WHEREAS, Inventure Foods, Inc. (the “Company”), certain Subsidiaries thereof
(such Subsidiaries, together with the Company, the “Borrowers”), the financial
institutions from time to time party thereto (collectively, the “Lenders”), and
the Administrative Agent have entered into that certain Credit Agreement of even
date herewith (as the same may be amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), which Credit Agreement
provides, subject to the terms and conditions thereof, for extensions of credit
and other financial accommodations to be made by the Lenders to or for the
benefit of the Borrowers;

 

WHEREAS, it is a condition precedent to the extensions of credit by the Lenders
under the Credit Agreement that each of the Guarantors execute and deliver this
Guaranty, whereby each of the Guarantors, without limitation and with full
recourse, shall guarantee the payment when due of all Guaranteed Obligations (as
defined below); and

 

WHEREAS, in consideration of the direct and indirect financial and other support
and benefits that each of the Borrowers has provided, and such direct and
indirect financial and other support and benefits as each of the Borrowers may
in the future provide, to the Guarantors, and in consideration of the increased
ability of each Guarantor that is a Subsidiary of the Company to receive funds
through contributions to capital, and for each Guarantor that is a Subsidiary of
the Company to receive funds through intercompany advances or otherwise, from
funds provided to the Company pursuant to the Credit Agreement and the
flexibility provided by the Credit Agreement for each such Guarantor to do so
which significantly facilitates the business operations of the Company and each
such Guarantor, and in order to induce the Lenders and the

 

--------------------------------------------------------------------------------


 

Administrative Agent to enter into the Credit Agreement, and to make the Loans
and the other financial accommodations to the Borrowers and to issue the
Facility LCs described in the Credit Agreement, each of the Guarantors is
willing to guarantee the Guaranteed Obligations;

 

NOW, THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

SECTION 1.         Representations, Warranties and Covenants.  Each of the
Guarantors represents and warrants to each Lender and the Administrative Agent,
solely as to itself and not with respect to any other Guarantor, as of the date
of this Guaranty, giving effect to the consummation of the transactions
contemplated by the Loan Documents on the Effective Date, and thereafter on each
date as required by Section 4.2 of the Credit Agreement that:

 

(a)           It (i) is a corporation, partnership or limited liability company
duly incorporated or formed, as the case may be, validly existing and (to the
extent such concept applies to such entity) in good standing under the laws of
its jurisdiction of incorporation or organization, (ii) has all requisite
corporate, partnership or limited liability company authority to conduct its
business in each jurisdiction in which its business is conducted, except those
jurisdictions other than where such Guarantor is incorporated or formed where
failure to have such authority would not reasonably be expected to have a
Material Adverse Effect, and (iii) has all requisite corporate, partnership or
limited liability company power and corporate, partnership or limited liability
company authority, as the case may be, to own, operate and encumber its
property.

 

(b)           It has the requisite corporate, limited liability company or
partnership, as applicable, power and corporate, limited liability company or
partnership authority and legal right to execute and deliver this Guaranty and
to perform its obligations hereunder.  The execution and delivery by it of this
Guaranty and the performance of its obligations hereunder have been duly
authorized by corporate, limited liability company or partnership proceedings,
including any required shareholder, member or partner approval, and this
Guaranty constitutes a legal, valid and binding obligation of such Guarantor,
enforceable against such Guarantor, in accordance with its terms, except as
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, or similar laws affecting the enforcement of creditors’ rights
generally and by equitable principles.

 

(c)           Neither the execution and delivery by it of this Guaranty, nor the
consummation by it of the transactions herein contemplated, nor compliance by it
with the terms and provisions hereof, will (i) conflict with the charter or
other organizational documents of such Guarantor, (ii) conflict with, result in
a breach of or constitute (with or without notice) a default under any law,
rule, regulation, order, writ, judgment, injunction, decree or award (including,
without limitation, any environmental property transfer laws or regulations)
applicable to such Guarantor or any provisions of any indenture, instrument or
agreement to which the Guarantor is party or is subject or by which it or its
property is bound or affected evidencing Indebtedness for borrowed money in an
aggregate principal amount in excess of $1,000,000 or where aggregate amounts
payable thereunder exceed $1,000,000, or require termination of any such
indenture, instrument or agreement, (iii) result in the creation or imposition
of any Lien whatsoever upon any of the property or assets of such Guarantor,
other than Liens permitted or created by the Loan

 

2

--------------------------------------------------------------------------------


 

Documents, or (iv) require any additional approval of such Guarantor’s board of
directors, shareholders, members, partners or unitholders except such as have
been obtained.  The execution, delivery and performance by such Guarantor of
each of the Loan Documents to which such Guarantor is a party do not and will
not require any additional registration, consent, approval, or notice, or other
action, with, of, to or by any Governmental Authority, except for the filing of
a financing statement under the UCC, filings in connection with the IP Security
Documents, or filings, consents or notices which have been made or are otherwise
disclosed in the Credit Agreement.

 

(d)           It has no Indebtedness other than Indebtedness permitted under
Section 6.10 of the Credit Agreement.

 

In addition to the foregoing, the Company covenants that, so long as any Lender
has any Commitment or any amount payable under the Credit Agreement or any other
Guaranteed Obligations (other than Unliquidated Obligations, as defined below)
shall remain unpaid or any Facility LC is outstanding and not fully
collateralized (as contemplated by the Credit Agreement), it will cause each
other Guarantor to fully comply with those covenants and agreements of such set
forth in the Credit Agreement.

 

SECTION 2.         The Guaranty.  Each of the Guarantors hereby irrevocably and
unconditionally guarantees, jointly and severally with the other Guarantors, the
full and punctual payment and performance when due (whether at stated maturity,
upon acceleration or otherwise) of the Secured Obligations, including, without
limitation, (i) the principal of and interest on each Loan made to the Borrowers
pursuant to the Credit Agreement, (ii) obligations of the Borrowers owing under
or in connection with Facility LCs, (iii) all other amounts payable by the
Borrowers under the Credit Agreement and the other Loan Documents, and
including, without limitation, all Rate Management Obligations and obligations
in respect of Cash Management Services (but excluding, for the avoidance of
doubt, all Excluded Swap Obligations), and (iv) the punctual and faithful
performance, keeping, observance, and fulfillment by the Borrowers of all of the
agreements, conditions, covenants, and obligations of the Borrowers contained in
the Loan Documents, but excluding all the Excluded Swap Obligations (all of the
foregoing being referred to collectively as the “Guaranteed Obligations”) for
the ratable benefit of the Holders of Secured Obligations.  Each Guarantor
agrees and acknowledges that it is a Borrower under the Credit Agreement, and
that the Lenders have allowed certain of the Company’s Subsidiaries to
constitute Borrowers under the Credit Agreement in reliance upon this Guaranty.
Upon the failure by any Borrower to pay punctually any such amount or perform
such obligation, subject to all applicable grace or notice and cure periods,
each of the Guarantors agrees that it shall forthwith on demand pay such amount
or perform such obligation at the place and in the manner specified in the
Credit Agreement or the relevant other Loan Document, as the case may be.  Each
of the Guarantors hereby agrees that this Guaranty is an absolute, irrevocable
and unconditional guaranty of payment and is not a guaranty of collection. 
Notwithstanding any other provision of this Guaranty, the amount guaranteed by
each Guarantor hereunder shall be limited to the extent, if any, required so
that its obligations hereunder shall not be subject to avoidance under
Section 548 of the Bankruptcy Code or under any applicable state Uniform
Fraudulent Transfer Act, Uniform Fraudulent Conveyance Act or similar statute or
common law.  In determining the limitations, if any, on the amount of any
Guarantor’s obligations hereunder pursuant to the preceding sentence, it is the
intention of the parties hereto that any rights of

 

3

--------------------------------------------------------------------------------


 

subrogation, indemnification or contribution which such Guarantor may have under
this Guaranty, any other agreement or applicable law shall be taken into
account.

 

SECTION 3.         Guaranty Unconditional.  The obligations of each of the
Guarantors hereunder shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged or otherwise
affected by:

 

(i)            any extension, renewal, settlement, indulgence, compromise,
waiver or release of or with respect to the Guaranteed Obligations or any part
thereof or any agreement relating thereto, or with respect to any obligation of
any other guarantor of any of the Guaranteed Obligations, whether (in any such
case) by operation of law or otherwise, or any failure or omission to enforce
any right, power or remedy with respect to the Guaranteed Obligations or any
part thereof or any agreement relating thereto, or with respect to any
obligation of any other guarantor of any of the Guaranteed Obligations;

 

(ii)           any modification or amendment of or supplement to the Credit
Agreement, any agreement evidencing Rate Management Transactions, any agreement
evidencing Cash Management Services or any other Loan Document, including,
without limitation, any such amendment which may increase the amount of, or the
interest rates applicable to, any of the Guaranteed Obligations guaranteed
hereby;

 

(iii)          any release, surrender, compromise, settlement, waiver,
subordination or modification, with or without consideration, of any collateral
securing the Guaranteed Obligations or any part thereof, any other guaranties
with respect to the Guaranteed Obligations or any part thereof, or any other
obligation of any Person or entity with respect to the Guaranteed Obligations or
any part thereof, or any nonperfection or invalidity of any direct or indirect
security for the Guaranteed Obligations;

 

(iv)          any change in the corporate, partnership, limited liability
company or other existence, structure or ownership of any Borrower or any other
guarantor of any of the Guaranteed Obligations, or any insolvency, bankruptcy,
reorganization or other similar proceeding affecting any Borrower or any other
guarantor of the Guaranteed Obligations, or any of their respective assets or
any resulting release or discharge of any obligation of any Borrower or any
other guarantor of any of the Guaranteed Obligations;

 

(v)           the existence of any claim, setoff or other rights which the
Guarantors may have at any time against any Borrower, any other guarantor of any
of the Guaranteed Obligations, the Administrative Agent, any Holder of Secured
Obligations or any other Person, whether in connection herewith or in connection
with any unrelated transactions, provided that nothing herein shall prevent the
assertion of any such claim by separate suit or compulsory counterclaim;

 

(vi)          the enforceability or validity of the Guaranteed Obligations or
any part thereof or the genuineness, enforceability or validity of any agreement
relating thereto or with respect to any collateral securing the Guaranteed
Obligations or any part thereof, or any other invalidity or unenforceability
relating to or against any Borrower or any other

 

4

--------------------------------------------------------------------------------


 

guarantor of any of the Guaranteed Obligations, for any reason related to the
Credit Agreement, any agreement evidencing Rate Management Transactions, any
agreement evidencing Cash Management Services or any other Loan Document, or any
provision of applicable law, decree, order or regulation purporting to prohibit
the payment by any Borrower or any other guarantor of the Guaranteed
Obligations, of any of the Guaranteed Obligations or otherwise affecting any
term of any of the Guaranteed Obligations;

 

(vii)         the failure of the Administrative Agent to take any steps to
perfect and maintain any security interest in, or to preserve any rights to, any
security or collateral for the Guaranteed Obligations, if any;

 

(viii)        the election by, or on behalf of, any one or more of the Holders
of Secured Obligations, in any proceeding instituted under Chapter 11 of Title
11 of the United States Code (11 U.S.C. 101 et seq.) (or any successor statute,
the “Bankruptcy Code”), of the application of Section 1111(b)(2) of the
Bankruptcy Code;

 

(ix)          any borrowing or grant of a security interest by any Borrower, as
debtor-in-possession, under Section 364 of the Bankruptcy Code;

 

(x)           the disallowance, under Section 502 of the Bankruptcy Code, of all
or any portion of the claims of the Holders of Secured Obligations or the
Administrative Agent for repayment of all or any part of the Guaranteed
Obligations;

 

(xi)          the failure of any other guarantor to sign or become party to this
Guaranty or any amendment, change, or reaffirmation hereof; or

 

(xii)         any other act or omission to act or delay of any kind by any
Borrower, any other guarantor of the Guaranteed Obligations, the Administrative
Agent, any Holder of Secured Obligations or any other Person or any other
circumstance whatsoever which might, but for the provisions of this Section 3,
constitute a legal or equitable discharge of any Guarantor’s obligations
hereunder or otherwise reduce, release, prejudice or extinguish its liability
under this Guaranty.

 

SECTION 4.         Discharge Only Upon Payment In Full; Reinstatement In Certain
Circumstances.  Each of the Guarantors’ obligations hereunder shall remain in
full force and effect until all Guaranteed Obligations shall have been paid in
full in cash (other than Unliquidated Obligations) and the Commitments and all
Facility LCs issued and outstanding under the Credit Agreement shall have
terminated or expired or, in the case of all Facility LCs, are fully
collateralized on terms reasonably acceptable to the Administrative Agent, at
which time, subject to all the foregoing conditions, the guarantees made
hereunder shall automatically terminate.   For purposes of this Guaranty
“Unliquidated Obligations” means at any time, any Guaranteed Obligations (or
portion thereof) that are contingent in nature or unliquidated at such time,
including any Guaranteed Obligation that is: (i) an obligation under the Credit
Agreement to reimburse the LC Issuer for drawings not yet made under a Facility
LC issued by it; (ii) any other obligation (including any guarantee) under the
Credit Agreement that is contingent in nature at such time; or (iii) an
obligation under the Credit Agreement to provide collateral to secure any of the
foregoing types of obligations.  If at any time any payment of the principal of

 

5

--------------------------------------------------------------------------------


 

or interest on any Loan, Secured Obligation or any other amount payable by any
Borrower or any other party under the Credit Agreement, any agreement evidencing
Rate Management Transactions, any agreement evidencing Cash Management Services
or any other Loan Document is rescinded or must be otherwise restored or
returned upon the insolvency, bankruptcy or reorganization of any Borrower or
otherwise (including pursuant to any settlement entered into by a Holder of
Secured Obligations in its discretion), each of the Guarantors’ obligations
hereunder with respect to such payment shall be reinstated as though such
payment had been due but not made at such time.

 

SECTION 5.         General Waivers; Additional Waivers.

 

(a)           General Waivers.  Each of the Guarantors irrevocably waives
acceptance hereof, presentment, demand or action on delinquency, protest, the
benefit of any statutes of limitations and, to the fullest extent permitted by
law, any notice not provided for herein or under the other Loan Documents, as
well as any requirement that at any time any action be taken by any Person
against any Borrower, any other guarantor of the Guaranteed Obligations, or any
other Person.

 

(b)           Additional Waivers.  Notwithstanding anything herein to the
contrary, each of the Guarantors hereby absolutely, unconditionally, knowingly,
and expressly waives, to the fullest extent permitted by law:

 

(i)            any right it may have to revoke this Guaranty as to future
indebtedness or notice of acceptance hereof;

 

(ii)           (1) notice of acceptance hereof; (2) notice of any Loans,
Facility LCs or other financial accommodations made or extended under the Loan
Documents or the creation or existence of any Guaranteed Obligations; (3) notice
of the amount of the Guaranteed Obligations, subject, however, to each
Guarantor’s right to make inquiry of the Administrative Agent and the Holders of
Secured Obligations to ascertain the amount of the Guaranteed Obligations at any
reasonable time; (4) notice of any adverse change in the financial condition of
any Borrower or of any other fact that might increase such Guarantor’s risk
hereunder; (5) notice of presentment for payment, demand, protest, and notice
thereof as to any instruments among the Loan Documents; (6) notice of any
Default or Event of Default; and (7) all other notices (except if such notice is
specifically required to be given to such Guarantor hereunder or under the other
Loan Documents) and demands to which each Guarantor might otherwise be entitled;

 

(iii)          its right, if any, to require the Administrative Agent and the
other Holders of Secured Obligations to institute suit against, or to exhaust
any rights and remedies which the Administrative Agent and the other Holders of
Secured Obligations  has or may have against, the other Guarantors or any third
party, or against any Collateral provided by the other Guarantors, or any third
party; and each Guarantor further waives any defense arising by reason of any
disability or other defense (other than the defense that the Guaranteed
Obligations shall have been fully and finally performed and indefeasibly paid in
full in cash) of the other Guarantors or by reason of the cessation from any
cause whatsoever of the liability of the other Guarantors in respect thereof;

 

6

--------------------------------------------------------------------------------


 

(iv)          (a) any rights to assert against the Administrative Agent and the
other Holders of Secured Obligations any defense (legal or equitable), set-off,
counterclaim, or claim which such Guarantor may now or at any time hereafter
have against the other Guarantors or any other party liable to the
Administrative Agent and the other Holders of Secured Obligations; (b) any
defense, set-off, counterclaim, or claim, of any kind or nature, arising
directly or indirectly from the present or future lack of perfection,
sufficiency, validity, or enforceability of the Guaranteed Obligations or any
security therefor; (c) any defense such Guarantor has to performance hereunder,
and any right such Guarantor has to be exonerated, arising by reason of: 
(1) the impairment or suspension of the Administrative Agent’s and the other
Holders of Secured Obligations’ rights or remedies against the other guarantors
of the Guaranteed Obligations; (2) the alteration by the Administrative Agent
and the other Holders of Secured Obligations of the Guaranteed Obligations;
(3) any discharge of the other Guarantors’ obligations to the Administrative
Agent and the other Holders of Secured Obligations by operation of law as a
result of the Administrative Agent’s and the other Holders of Secured
Obligations’ intervention or omission; or (4) the acceptance by the
Administrative Agent and the other Holders of Secured Obligations of anything in
partial satisfaction of the Guaranteed Obligations; and (d) the benefit of any
statute of limitations affecting such Guarantor’s liability hereunder or the
enforcement thereof, and any act which shall defer or delay the operation of any
statute of limitations applicable to the Guaranteed Obligations shall similarly
operate to defer or delay the operation of such statute of limitations
applicable to such Guarantor’s liability hereunder; and

 

(v)           any defense arising by reason of or deriving from (a) any claim or
defense based upon an election of remedies by the Administrative Agent and the
Holders of Secured Obligations; or (b) any election by the Administrative Agent
and the other Holders of Secured Obligations under the Bankruptcy Code, to limit
the amount of, or any collateral securing, its claim against the Guarantors.

 

SECTION 6.         Subordination of Subrogation; Subordination of Intercompany
Indebtedness.

 

(a)           Subordination of Subrogation.  Until the Guaranteed Obligations
have been fully and finally performed and indefeasibly paid in full in cash
(other than Unliquidated Obligations and Facility LCs that have been fully cash
collateralized), the Guarantors (i) shall have no right of subrogation with
respect to such Guaranteed Obligations and (ii) waive any right to enforce any
remedy which the LC Issuer, any of the Holders of Secured Obligations or the
Administrative Agent now have or may hereafter have against any Borrower, any
endorser or any guarantor of all or any part of the Guaranteed Obligations or
any other Person, and until such time the Guarantors waive any benefit of, and
any right to participate in, any security or collateral given to the Holders of
Secured Obligations, the LC Issuer and the Administrative Agent to secure the
payment or performance of all or any part of the Guaranteed Obligations or any
other liability of any Borrower to the Holders of Secured Obligations, the LC
Issuer or the Administrative Agent.  Should any Guarantor have the right,
notwithstanding the foregoing, to exercise its subrogation rights, each
Guarantor hereby expressly and irrevocably (A) subordinates any and all rights
at law or in equity to subrogation, reimbursement, exoneration, contribution,
indemnification or set off that such Guarantor may have to the payment in full
in

 

7

--------------------------------------------------------------------------------


 

cash of the Guaranteed Obligations until the Guaranteed Obligations are
indefeasibly paid in full in cash (other than Unliquidated Obligations and
Facility LCs that have been fully cash collateralized) and (B) waive all
defenses available to a surety, guarantor or accommodation co-obligor until the
Guaranteed Obligations are indefeasibly paid in full in cash (other than
Unliquidated Obligations and Facility LCs that have been fully cash
collateralized).  Each Guarantor acknowledges and agrees that this subordination
is intended to benefit the Administrative Agent and the Holders of Secured
Obligations and shall not limit or otherwise affect such Guarantor’s liability
hereunder or the enforceability of this Guaranty, and that the Administrative
Agent, the Holders of Secured Obligations and their respective successors and
assigns are intended third party beneficiaries of the waivers and agreements set
forth in this Section 6(a).

 

(b)           Subordination of Intercompany Indebtedness.  Each Guarantor agrees
that any and all claims of such Guarantor against any Borrower or any other
Guarantor hereunder (each an “Obligor”) with respect to any “Intercompany
Indebtedness” (as hereinafter defined), any endorser, obligor or any other
guarantor of all or any part of the Guaranteed Obligations, or against any of
its properties shall be subordinate and subject in right of payment to the prior
payment, in full and in cash, of all Guaranteed Obligations; provided that, as
long as no Event of Default has occurred and is continuing, such Guarantor may
receive payments of principal and interest and other amounts from any Obligor
with respect to Intercompany Indebtedness.  Notwithstanding any right of any
Guarantor to ask, demand, sue for, take or receive any payment from any Obligor,
all rights, liens and security interests of such Guarantor, whether now or
hereafter arising and howsoever existing, in any assets of any other Obligor
shall be and are subordinated to the rights of the Holders of Secured
Obligations and the Administrative Agent in those assets. No Guarantor shall
have any right to possession of any such asset or to foreclose upon any such
asset, whether by judicial action or otherwise, unless and until all of the
Guaranteed Obligations shall have been fully paid and satisfied (in cash) and
all financing arrangements pursuant to any Loan Document, any agreement
evidencing Rate Management Transactions or any agreement evidencing Cash
Management Services have been terminated.  If all or any part of the assets of
any Obligor, or the proceeds thereof, are subject to any distribution, division
or application to the creditors of such Obligor, whether partial or complete,
voluntary or involuntary, and whether by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of any such Obligor is dissolved or if
substantially all of the assets of any such Obligor are sold, then, and in any
such event (such events being herein referred to as an “Insolvency Event”), any
payment or distribution of any kind or character, either in cash, securities or
other property, which shall be payable or deliverable upon or with respect to
any indebtedness of any Obligor to any Guarantor (“Intercompany Indebtedness”)
shall be paid or delivered directly to the Administrative Agent for application
on any of the Guaranteed Obligations, due or to become due, until such
Guaranteed Obligations shall have first been fully paid and satisfied (in cash)
(other than Unliquidated Obligations and Facility LCs that have been fully cash
collateralized).  Should any payment, distribution, security or instrument or
proceeds thereof be received by the applicable Guarantor upon or with respect to
the Intercompany Indebtedness after any Insolvency Event and prior to the
satisfaction of all of the Guaranteed Obligations (other than the Unliquidated
Obligations and Facility LCs that have been fully cash collateralized) and the
termination of all financing arrangements pursuant to any Loan Document among
the Borrowers and the Holders of Secured Obligations (other than Unliquidated
Obligations and Facility LCs

 

8

--------------------------------------------------------------------------------


 

that have been fully cash collateralized), such Guarantor shall receive and hold
the same in trust, as trustee, for the benefit of the Holders of Secured
Obligations and shall forthwith deliver the same to the Administrative Agent,
for the benefit of the Holders of Secured Obligations, in precisely the form
received (except for the endorsement or assignment of the Guarantor where
necessary), for application to any of the Guaranteed Obligations, due or not
due, and, until so delivered, the same shall be held in trust by the Guarantor
as the property of the Holders of Secured Obligations.  If any such Guarantor
fails to make any such endorsement or assignment to the Administrative Agent,
the Administrative Agent or any of its officers or employees is irrevocably
authorized to make the same.  Each Guarantor agrees that until the Guaranteed
Obligations (other than Unliquidated Obligations and Facility LCs that have been
fully cash collateralized) have been paid in full (in cash) and satisfied and
all financing arrangements pursuant to any Loan Document among the Borrowers and
the Holders of Secured Obligations have been terminated (other than those
pertaining to Unliquidated Obligations or Facility LCs that have been fully cash
collateralized), no Guarantor will assign or transfer to any Person (other than
the Administrative Agent) any claim any such Guarantor has or may have against
any Obligor.

 

SECTION 7.         Contribution with Respect to Guaranteed Obligations.

 

(a)           To the extent that any Guarantor shall make a payment under this
Guaranty (a “Guarantor Payment”) which, taking into account all other Guarantor
Payments then previously or concurrently made by any other Guarantor, exceeds
the amount which otherwise would have been paid by or attributable to such
Guarantor if each Guarantor had paid the aggregate Guaranteed Obligations
satisfied by such Guarantor Payment in the same proportion as such Guarantor’s
“Allocable Amount” (as defined below) (as determined immediately prior to such
Guarantor Payment) bore to the aggregate Allocable Amounts of each of the
Guarantors as determined immediately prior to the making of such Guarantor
Payment, then, following indefeasible payment in full in cash of the Guarantor
Payment and the Guaranteed Obligations (other than Unliquidated Obligations),
termination or expiration of all Commitments and Facility LCs or, in the case of
all Facility LCs, full collateralization on terms reasonably acceptable to the
Administrative Agent, termination of the Credit Agreement and satisfaction of
all outstanding obligations under the agreements evidencing Rate Management
Transactions and the agreements evidencing Cash Management Services (other than
Unliquidated Obligations), such Guarantor shall be entitled to receive
contribution and indemnification payments from, and be reimbursed by, each other
Guarantor for the amount of such excess, pro rata based upon their respective
Allocable Amounts in effect immediately prior to such Guarantor Payment.

 

(b)           As of any date of determination, the “Allocable Amount” of any
Guarantor shall be equal to the excess of the fair saleable value of the
property of such Guarantor over the total liabilities of such Guarantor
(including the maximum amount reasonably expected to become due in respect of
contingent liabilities, calculated, without duplication, assuming each other
Guarantor that is also liable for such contingent liability pays its ratable
share thereof), giving effect to all payments made by other Guarantors as of
such date in a manner to maximize the amount of such contributions.

 

(c)           This Section 7 is intended only to define the relative rights of
the Guarantors, and nothing set forth in this Section 7 is intended to or shall
impair the obligations of the Guarantors,

 

9

--------------------------------------------------------------------------------


 

jointly and severally, to pay any amounts as and when the same shall become due
and payable in accordance with the terms of this Guaranty.

 

(d)           The parties hereto acknowledge that the rights of contribution and
indemnification hereunder shall constitute assets of the Guarantor or Guarantors
to which such contribution and indemnification is owing.

 

(e)           The rights of the indemnifying Guarantors against other Guarantors
under this Section 7 shall be exercisable upon the full and indefeasible payment
of the Guaranteed Obligations in cash (other than Unliquidated Obligations) and
the termination or expiry (or in the case of all Facility LCs, full
collateralization, on terms reasonably acceptable to the Administrative Agent),
of the Commitments and all Facility LCs issued under the Credit Agreement and
the termination of the Credit Agreement and the satisfaction of all outstanding
obligations under the agreements evidencing Rate Management Transactions and the
agreements evidencing Cash Management Services (other than Unliquidated
Obligations).

 

SECTION 8.         Stay of Acceleration.  If acceleration of the time for
payment of any amount payable by any Borrower under the Credit Agreement, any
counterparty to any agreement evidencing Rate Management Transactions, any
agreement evidencing Cash Management Services or any other Loan Document is
stayed upon the insolvency, bankruptcy or reorganization of any Borrower or any
of its Affiliates, all such amounts otherwise subject to acceleration under the
terms of the Credit Agreement, any agreement evidencing Rate Management
Transactions, any agreement evidencing Cash Management Services or any other
Loan Document shall nonetheless be payable by each of the Guarantors hereunder
forthwith on demand by the Administrative Agent.

 

SECTION 9.         Notices.  All notices, requests and other communications to
any party hereunder shall be given in the manner prescribed in Section 13.1 of
the Credit Agreement with respect to the Administrative Agent at its notice
address therein and, with respect to any Guarantor, in the care of the Company
at the address of the Company set forth in the Credit Agreement, or such other
address or telecopy number as such party may hereafter specify for such purpose
in accordance with the provisions of Section 13.1 of the Credit Agreement.

 

SECTION 10.       No Waivers.  No failure or delay by the Administrative Agent
or any Holder of Secured Obligations in exercising any right, power or privilege
hereunder shall operate as a waiver thereof nor shall any single or partial
exercise thereof preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  The rights and remedies provided in
this Guaranty, the Credit Agreement, any agreement evidencing Rate Management
Transactions, any agreement evidencing Cash Management Services and the other
Loan Documents shall be cumulative and not exclusive of any rights or remedies
provided by law.

 

10

--------------------------------------------------------------------------------


 

SECTION 11.       Successors and Assigns.  This Guaranty is for the benefit of
the Administrative Agent and the Holders of Secured Obligations and their
respective successors and permitted assigns, provided, that no Guarantor shall
have any right to assign its rights or obligations hereunder without the consent
of the Administrative Agent, and any such assignment in violation of this
Section 11 shall be null and void; and in the event of an assignment of any
amounts payable under the Credit Agreement, any agreement evidencing Rate
Management Transactions, any agreement evidencing Cash Management Services or
the other Loan Documents in accordance with the respective terms thereof, the
rights hereunder, to the extent applicable to the indebtedness so assigned, may
be transferred with such indebtedness. This Guaranty shall be binding upon each
of the Guarantors and their respective successors and assigns.

 

SECTION 12.       Changes in Writing.  Other than in connection with the
addition of other Guarantors, which become parties hereto by executing a
Guaranty Supplement hereto in the form attached as Annex I, neither this
Guaranty nor any provision hereof may be changed, waived, discharged or
terminated orally, but only in writing signed by each of the Guarantors and the
Administrative Agent and in accordance with Section 8.3 of the Credit Agreement.

 

SECTION 13.       Governing Law; Jurisdiction.

 

(a)           THIS GUARANTY SHALL BE CONSTRUED IN ACCORDANCE WITH THE INTERNAL
LAWS (WITHOUT REGARD TO THE CONFLICT OF LAWS PROVISIONS) OF THE STATE OF
ARIZONA, BUT GIVING EFFECT TO FEDERAL LAWS APPLICABLE TO NATIONAL BANKS.

 

(b)           EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR STATE COURT SITTING IN MARICOPA
COUNTY, ARIZONA IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
GUARANTY OR ANY OTHER LOAN DOCUMENT AND EACH GUARANTOR HEREBY IRREVOCABLY AGREES
THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN ANY SUCH COURT AND IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR
HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN
SUCH A COURT OR THAT SUCH COURT IS AN INCONVENIENT FORUM.  NOTHING HEREIN SHALL
LIMIT THE RIGHT OF THE ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER TO
BRING PROCEEDINGS AGAINST ANY GUARANTOR IN THE COURTS OF ANY OTHER
JURISDICTION.  ANY JUDICIAL PROCEEDING BY ANY GUARANTOR AGAINST THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER OR ANY AFFILIATE OF THE
ADMINISTRATIVE AGENT, THE LC ISSUER OR ANY LENDER INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS GUARANTY OR ANY OTHER LOAN DOCUMENT SHALL BE BROUGHT ONLY IN A COURT IN
MARICOPA COUNTY, ARIZONA.

 

11

--------------------------------------------------------------------------------


 

(c)           Each party to this Guaranty irrevocably consents to service of
process in the manner provided for notices in Section 9 of this Guaranty, and
each of the Guarantors hereby appoints the Company as its agent for service of
process.  Nothing in this Guaranty or any other Loan Document will affect the
right of any party to this Guaranty to serve process in any other manner
permitted by law.

 

SECTION 14.       WAIVER OF JURY TRIAL.  EACH PARTY TO THIS GUARANTY HEREBY
WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR
INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY
WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH THIS GUARANTY OR ANY OTHER
LOAN DOCUMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.  EACH
GUARANTOR (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER
GUARANTOR HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER GUARANTOR
WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER GUARANTORS HAVE BEEN INDUCED TO ENTER
INTO THIS GUARANTY AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE
MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 14.

 

SECTION 15.       No Strict Construction.  The parties hereto have participated
jointly in the negotiation and drafting of this Guaranty.  In the event an
ambiguity or question of intent or interpretation arises, this Guaranty shall be
construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Guaranty.

 

SECTION 16.       Taxes, Expenses of Enforcement, Etc.

 

(a)           Taxes.

 

(i)            Any and all payments by or on account of any obligation of any
Guarantor under any Loan Document shall be made without deduction or withholding
for any Taxes, except as required by applicable law.  If any applicable law
requires the deduction or withholding of any Tax from any such payment, then the
applicable Guarantor shall be entitled to make such deduction or withholding and
shall timely pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable law and, if such Tax is an
Indemnified Tax or Other Tax, then the sum payable by the applicable Guarantor
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 16) the applicable Lender or the Administrative
Agent receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(ii)           The Guarantor shall timely pay to the relevant Governmental
Authority in accordance with applicable law or, at the option of the
Administrative Agent, timely reimburse it for the payment of, any Other Taxes.

 

12

--------------------------------------------------------------------------------


 

(iii)          The Guarantor shall indemnify each Lender or the Administrative
Agent, within fifteen (15) days after demand therefor, for the full amount of
any Indemnified Taxes and Other Taxes (including Indemnified Taxes and Other
Taxes imposed or asserted on or attributable to amounts payable under this
Section 16) payable or paid by such Lender or the Administrative Agent or
required to be withheld or deducted from a payment to such Lender or the
Administrative Agent and any reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes and Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Guarantor by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error.

 

(iv)          As soon as practicable after any payment of Taxes by any Guarantor
to a Governmental Authority pursuant to this Section 16, such Guarantor shall
deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.

 

(b)           Expenses of Enforcement, Etc.  The Guarantors agree to reimburse
the Administrative Agent and the other Holders of Secured Obligations for any
reasonable costs and out-of-pocket expenses (including reasonable and documented
attorneys’ fees) paid or incurred by the Administrative Agent or any other
Holders of Secured Obligations in connection with the collection and enforcement
of amounts due under the Loan Documents, including without limitation this
Guaranty.

 

SECTION 17.       Setoff.  At any time after all or any part of the Guaranteed
Obligations have become due and payable (by acceleration or otherwise), each
Holder of Secured Obligations and the Administrative Agent may, without notice
to any Guarantor and regardless of the acceptance of any security or collateral
for the payment hereof, set off and apply toward the payment of all or any part
of the Guaranteed Obligations any and all deposits (general or special, time or
demand, provisional or final and in whatever currency denominated at any time
held) and other obligations at any time owing by such Holder of Secured
Obligations or the Administrative Agent or any of their Affiliates to or for the
credit or the account of any Guarantor against any of and all the Guaranteed
Obligations, irrespective of whether or not such Holder of Secured Obligations
or the Administrative Agent shall have made any demand under this Guaranty and
although such obligations may be unmatured.  The rights of each Holder of
Secured Obligations or the Administrative Agent under this Section 17 are in
addition to other rights and remedies (including other rights of setoff) which
such Holder of Secured Obligations or the Administrative Agent may have.

 

SECTION 18.       Financial Information.  Each Guarantor hereby assumes
responsibility for keeping itself informed of the financial condition of each
Borrower, the other Guarantors and any and all endorsers and/or other guarantors
of all or any part of the Guaranteed Obligations, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations, or any part
thereof, that diligent inquiry would reveal, and each Guarantor hereby

 

13

--------------------------------------------------------------------------------


 

agrees that none of the Holders of Secured Obligations or the Administrative
Agent shall have any duty to advise such Guarantor of information known to any
of them regarding such condition or any such circumstances.  In the event any
Holder of Secured Obligations or the Administrative Agent, in its sole
discretion, undertakes at any time or from time to time to provide any such
information to a Guarantor, such Holder of Secured Obligations or the
Administrative Agent shall be under no obligation (i) to undertake any
investigation not a part of its regular business routine, (ii) to disclose any
information which such Holder of Secured Obligations or the Administrative
Agent, pursuant to accepted or reasonable commercial finance or banking
practices, wishes to maintain confidential or (iii) to make any other or future
disclosures of such information or any other information to such Guarantor.

 

SECTION 19.       Severability.  Wherever possible, each provision of this
Guaranty shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Guaranty shall be prohibited by or
invalid under such law, such provision shall be ineffective to the extent of
such prohibition or invalidity without invalidating the remainder of such
provision or the remaining provisions of this Guaranty.

 

SECTION 20.       Merger.  This Guaranty represents the final agreement of each
of the Guarantors with respect to the matters contained herein and may not be
contradicted by evidence of prior or contemporaneous agreements, or subsequent
oral agreements, between each such Guarantor and any Holder of Secured
Obligations or the Administrative Agent.

 

SECTION 21.       Headings.  Section headings in this Guaranty are for
convenience of reference only and shall not govern the interpretation of any
provision of this Guaranty.

 

SECTION 22.       Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each other
Guarantor to honor all of its obligations under this Guaranty in respect of Swap
Obligations (provided, however, that each Qualified ECP Guarantor shall only be
liable under this Section 22 for the maximum amount of such liability that can
be hereby incurred without rendering its obligations under this Section 22, or
otherwise under this Guaranty, voidable under applicable law relating to
fraudulent conveyance or fraudulent transfer, and not for any greater amount). 
The obligations of each Qualified ECP Guarantor under this Section 22 shall
remain in full force and effect until all Guaranteed Obligations shall have been
fully and finally performed and indefeasibly paid in full in cash (other than
Unliquidated Obligations) and the Commitments and all Facility LCs issued under
the Credit Agreement shall have terminated or expired or, in the case of all
Facility LCs, are fully collateralized on terms reasonably acceptable to the
Administrative Agent.  Each Qualified ECP Guarantor intends that this Section 22
constitute, and this Section 22 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Guarantor for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.  As used
herein, “Qualified ECP Guarantor” means, in respect of any Swap Obligation, each
Guarantor that has total assets exceeding $10,000,000 at the time the relevant
guarantee or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Person as constitutes an “eligible
contract participant” under the Commodity Exchange Act or any regulations
promulgated thereunder and can cause another Person to qualify as an “eligible

 

14

--------------------------------------------------------------------------------


 

contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

[SIGNATURE PAGES TO FOLLOW]

 

15

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Initial Guarantor has caused this Guaranty to be duly
executed by its authorized officer as of the day and year first above written.

 

 

INVENTURE FOODS, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

LA COMETA PROPERTIES, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

POORE BROTHERS — BLUFFTON, LLC, as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

TEJAS PB DISTRIBUTING, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

BOULDER NATURAL FOODS, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

BN FOODS, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

Signature Page to

Inventure Foods Guaranty

 

--------------------------------------------------------------------------------


 

RADER FARMS, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

 

 

WILLAMETTE VALLEY FRUIT COMPANY, as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

 

FFF ACQUISITION SUB, INC., as a Guarantor

 

 

 

By:

 

 

Name:

Steve Weinberger

 

Title:

Chief Financial Officer

 

 

Signature Page to

Inventure Foods Guaranty

 

--------------------------------------------------------------------------------


 

Acknowledged and Agreed to:

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Administrative Agent

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

Signature Page to

Inventure Foods Guaranty

 

--------------------------------------------------------------------------------


 

ANNEX I TO GUARANTY

 

Reference is hereby made to the Guaranty (as the same may be amended, restated,
supplemented or otherwise modified from time to time, the “Guaranty”), dated as
of November 8, 2013, made by each of the Persons listed on the signature
pages thereto (each an “Initial Guarantor”, and together with any Persons which
become parties to the Guaranty by executing Guaranty Supplements thereto
substantially similar in form and substance hereto, the “Guarantors”), in favor
of the Administrative Agent, for the ratable benefit of the Holders of Secured
Obligations, under the Credit Agreement.  Each capitalized term used herein and
not defined herein shall have the meaning given to it in the Guaranty.

 

By its execution below, the undersigned, [NAME OF NEW GUARANTOR], a 
[                                ] [corporation] [partnership] [limited
liability company] (the “New Guarantor”), agrees to become, and does hereby
become, a Guarantor under the Guaranty and agrees to be bound by such Guaranty
as if originally a party thereto.  By its execution below, the undersigned
represents and warrants as to itself that all of the representations and
warranties contained in Section 1 of the Guaranty are true and correct in all
respects as of the date hereof.

 

IN WITNESS WHEREOF, the New Guarantor has executed and delivered this Supplement
to Guaranty as of this                      day of                   , 20      .

 

 

[NAME OF NEW GUARANTOR]

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

--------------------------------------------------------------------------------